Exhibit 99.1 FOR IMMEDIATE RELEASE INTRICON REPORTS 2010 THIRD-QUARTER RESULTS Revenues Grow 14 Percent from Prior-Year Period ARDEN HILLS, Minn. — Oct 28, 2010 — IntriCon Corporation (NASDAQ: IIN), a designer, developer, manufacturer and distributor of body-worn medical devices, today announced financial results for its third quarter ended September 30, 2010. For the third quarter, the company reported net sales of $14.7 million, an increase of 14 percent from net sales of $12.9 million for the prior-year period. Net income in the 2010 third quarter was $243,000, or $0.04 per diluted share, versus a net loss of $736,000, or $(0.14) per diluted share, for the prior-year period.
